In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00112-CR


                     WILLIAM RAYMOND SHAW, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                      On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
            Trial Court No. 130,293, Honorable Pamela Cook Sirmon, Presiding

                                 December 13, 2013

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      William Raymond Shaw, appellant, was convicted of driving while intoxicated and

received probation. An appeal was perfected from that conviction and assigned cause

No. 07-11-00462-CR. We dismissed the matter, for want of prosecution, via opinion on

February 10, 2012 after perusing the clerk’s record for issues of arguable merit and

finding none. See Shaw v. State, No. 07-11-0462-CR, 2012 Tex. App. LEXIS 1146

(Tex. App.—Amarillo 2012, no pet.) (not designated for publication). No one petitioned
the Court of Criminal Appeals to review our dismissal, and our mandate issued on June

5, 2012.

      Once all the deadlines applicable to seeking review of this court’s disposition of

the appeal lapsed, appellant, through counsel acting pro bono (i.e., John Bennett), filed

an application for a writ of habeas corpus with the County Court at Law No. 2 of Potter

County. Therein, appellant prayed that the trial court "order an out-of-time appeal either

of the underlying conviction or of the indigency determination."1 That application was

denied, and from the order so denying it, appellant, via his pro bono counsel, appealed.

Thereafter, the same pro bono counsel filed an Anders brief and moved to withdraw.

We affirm.

      Simply put, appellant sought through the writ of habeas corpus something he

already pursued, that is, an appeal of the misdemeanor conviction. The appeal was

timely perfected and remained on our docket until he opted to forego compliance with

court directive and prosecute the matter as any diligent party would be required to do.

And, before dismissing the matter for want of prosecution, we undertook effort to

investigate the limited record before us and determine whether any arguable issues

appeared therein and merited the continuation of the appeal, despite appellant’s lack of

diligence and compliance. None was found. Having opted to forgo the prosecution of a

previous appeal or contest our dismissal of it for want of prosecution, appellant wants to

again directly appeal his conviction. We know of no authority allowing an appellant to

perfect two direct appeals (one timely and the other untimely) from the same judgment

or conviction. Nor have we been cited to any.



      1
          The trial court found that appellant had not shown himself to be an indigent.

                                                 2
       Indeed, the information imparted to us via the Anders brief of counsel suggests

that even if he was granted another opportunity, the result would be the same.

According to pro bono counsel, “. . . the appellant has absconded; . . . [he] simply left

the jurisdiction and [drove] to Georgia, where his vehicle broke down, so [he] hitch-hiked

to Florida and is, at last report, living in a homeless shelter there.” We have construed

similar conduct as indicative of the desire not to prosecute the appeal. See Delgado-

Gutierrez v. State, 369 S.W.3d 909 (Tex. App.—Amarillo 2012, no pet.). Accordingly,

we cannot fault the trial court in denying appellant that which he already received.

       We affirm the order denying appellant relief and deny counsel’s motion to

withdraw as moot.

                                                               Per Curiam



Do not publish.




                                            3